Citation Nr: 1119159	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as secondary to service-connected bronchial asthma.  

2.  Entitlement to service connection for residuals of left foot fractures.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1985 to January 1988 and from February 1988 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

On the claim of service connection for diabetes mellitus, the Veteran asserts that diabetes is due to chronic steroid use for treatment of service-connected bronchial asthma.  The record shows that the Veteran has also been on steroid medication for treatment of nonservice-connected rheumatoid arthritis and Crohn's disease.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

On the claim of service connection for residuals of left foot fractures, the service treatment records show that in February 1994 a Humvee rolled over the Veteran's left foot and left ankle.  X-rays of the left foot in February 1994 and in January 1996 were negative.  After service, service connection has been established for residuals of a left ankle sprain due to the in-service injury.  VA records show that in January 2008, X-rays showed old posttraumatic deformities of the second, third, and fourth metatarsals.  History included a left foot fracture in 2006.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf private medical records, including any prescribed medications, pertaining to treatment of:

a)  Rheumatoid arthritis since 1998, by G. J. Jerry, MD;
b)  Crohn's disease by a private gastroenterologist; 
(c)  A left foot fracture in 2006; and, 
(d)  Asthma. 

2.  Request the list of VA outpatient medications, including any prescription for Prednisone or other steroid for treatment of service-connected asthma since 1997, and a list of non-VA medications from the Detroit and Saginaw, Michigan VA Medical Centers.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the development is completed, adjudicate the claims.  If any decision remains adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


